DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 appears to have a grammatical error. The claim recites “wherein said filtering comprises separate coarse and fine filtering on said ink being collected.”  The Examiner believes “on” should be – of --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With regard to Claims 8 and 15, it is unclear what is meant by said cell is substantially closed.  Is the cell closed or open?  Partial closure or substantially closed suggests that the cell is open, even if only partial. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 17-18 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2010/0123755 to Korol et al. “Korol.”
With regard to Claim 1, Korol teaches (fig. 7) a method of recycling ink used in non-printing nozzle dispensing operations in an ink jet printer (abstract), the method comprising:
	collecting the ink from the non-printing operation in a collection tray (200) [0035];
draining the ink from the collection tray into a closed cell (fig. 7);
	draining the ink from the closed cell [0035-0036];
	filtering the ink draining from the closed cell [0037]; and

With regard to Claim 2, Korol teaches wherein a proportion of collected ink to fresh ink in the main ink supply is limited to a predetermined maximum proportion, said adding ink back being suspended when said predetermined maximum proportion is reached [0038].
	With regard to Claim 3, Korol teaches wherein said recycling is carried out separately per color, each color being assigned a respectively separate closed cell and said ink being added back to the main ink supply of the respective color [0040].
	With regard to Claim 4, Korol teaches comprising carrying out said filtering to remove environmental dirt from said ink being collected [0037].
With regard to Claim 8, as best understood, Korol teaches wherein said cell is substantially closed to protect said collected ink from environmental contaminants [0035].
With regard to Claim 9, Korol teaches a method of recycling ink used in non-printing nozzle dispensing operations in an ink jet printer (abstract), the method comprising:
	collecting the ink from the non-printing operation in a cell of a collection tray [0035];
	draining the ink from the cell (fig. 7);
	filtering the ink draining from the cell [0037];
	adding the collected ink, after said filtering, back to a main ink supply containing fresh ink [0036]; and

	With regard to Claim 10, Korol teaches wherein said recycling is carried out separately per color, each color being assigned a separate cell, said ink being added back to the main ink supply of the respective color, and said stopping when said predetermined level is reached being carried out per color [0040].
	With regard to Claim 15, as best understood, Korol teaches wherein said cell is substantially closed to protect said collected ink from environmental contaminants [0035].
With regard to Claim 17, Korol teaches comprising measuring ink in each said main ink supply prior to said non- printing nozzle dispensing operation and at subsequent intervals during said collection, therefrom to calculate a current proportion of collected ink to fresh ink [0038].
With regard to Claim 18, Korol teaches an apparatus for recycling ink used in non-printing nozzle dispensing operations in an ink jet printer, the apparatus comprising:
	a collection tray configured with closed cells configured to collect individual ink colors from said non-printing nozzle dispensing operations [0040];
	a filtering system, the cells arranged to drain into the filtering system [0037];
	the filtering system arranged to filter the ink per color and return the collected ink to an internal tank for a respective color [0036 and 0040].


Claim 24, Korol teaches further comprising sensors for sensing amounts of ink in said internal tanks [0021 and 0038].
With regard to Claim 25, Korol teaches comprising a control system (230) configured to control said sensors to measure an initial amount of ink prior to said non- printing operation and to make further measurements at subsequent intervals, the control system configured to use said measurements to limit a proportion of collected ink allowed into each internal tank to a predetermined maximum proportion [0021 and 0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Korol as modified by USP 6,119,866 to Wagner et al. “Wagner.”  
With regard to Claim 5, Korol teaches the claimed invention except for wherein said filtering comprises separate coarse and fine filtering on said ink being collected.
However, Wagner teaches said filtering comprises separate coarse and fine filtering on said ink being collected (col. 4, lines 28-51).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Korol with the teachings of Wagner to separate wanted materials from product mixes which contain floating/absorbent materials and metals with a ferromagnetic content (col. 1, lines 8-11).
With regard to Claim 6, Korol teaches generic buffering said ink being collected [0037]. However, Wagner teaches buffering said ink being collected as claimed (col. 4, lines 28-51).  The same motivation applies.
With regard to Claim 7, Korol teaches generically, wherein said buffering is carried out between said coarse filtering and said fine filtering [0037]. However, Wagner teaches buffering is carried out between said coarse filtering and said fine filtering (col. 4, lines 28-51).  The same motivation applies.
With regard to Claim 23, Korol generally teaches wherein said filtering system comprises a coarse filter followed by a buffering tank followed by a fine filter.  However, Wagner teaches (fig. 1) wherein said filtering system comprises a coarse filter (56) followed by a buffering tank (not labeled square with arrow above >7mm) followed by a fine filter (54). The combination of Korol and Wagner meet the claim limitations.  The same motivation applies.
Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Korol as modified by US Pub. 2004/0012645 to Kinalski et al. “Kinalski.”
With regard to Claim 16, Korol teaches the claimed invention except further comprising overriding said recycling by redirecting said collected ink and other fluid from said filtering.
However, Kinalski provides a teaching of overriding a default function [0026 and 0039].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Korol with the teachings of Kinalski to provide an efficient and cost-effective system and method for replenishing a reservoir with an appropriate amount and type of filler [0008].
With regard to Claim 26, Korol teaches the claimed invention except further an override to redirect ink from said non-printing operation being collected.
However, Kinalski provides a teaching of overriding a default function [0026 and 0039].  The same motivation applies.

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Korol as modified by US Pub. 2014/0043412 to Broderick et al. “Broderick.”
With regard to Claim 19, Korol teaches the claimed invention except for wherein a base of said collection tray and surfaces of said closed cells are constructed or coated using one or more substances selected to be non-reactive with said ink and/or for aiding fast flow of said collected ink.
However, Broderick provides a teaching of coated surfaces of said closed cells are constructed or coated using one or more substances selected to be non-reactive 
With regard to Claim 20, Korol teaches the claimed invention except for wherein at least one of said substances is one member of the group consisting of polyoxymethylene_and polytetrafluoroethylene (PTFE).
However, Broderick teaches wherein at least one of said substances is one member of the group consisting of polyoxymethylene_and polytetrafluoroethylene (PTFE) [0021].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Korol with the teachings of Broderick to facilitate the flow of ink through the flow path and into the tray [0021].
With regard to Claim 22, Korol teaches the claimed invention except for wherein said ink collection tray comprises polyoxymethylene and said surfaces of said closed cells are coated with PTFE.
However, Broderick teaches wherein said ink collection tray comprises polyoxymethylene and said surfaces of said closed cells are coated with PTFE [0021].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Korol with the teachings of Broderick to facilitate the flow of ink through the flow path and into the tray [0021].

Examiner Note
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9,751,312 discloses a fabric printing device includes a printing surface for holding a fabric to be printed and an ink nozzle array movable between a print position and a standby position. The ink nozzle array is located over the printing surface when in the print position and includes a plurality of ink nozzle groups. Each ink nozzle group is configured to spray a different color ink than an adjacent ink nozzle group. The fabric printing device also includes a recycle ink tray defining a plurality of partitioned ink pools, each ink pool associated with one of the plurality of ink nozzle groups. The ink nozzle array is positioned over the recycle ink tray when in the standby position such that substantially all of the ink sprayed from a particular ink nozzle group is received in a respective partitioned ink pool and isolated from ink in an adjacent partitioned ink pool.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853